ORDER
PER CURIAM.
Electro Security Systems, Inc. (Buyer) appeals from the trial court’s order granting Martin1 and Margaret Mcllvena’s (Sellers) motion to dismiss Count II of Buyer’s first amended petition to set aside an arbitration award. On appeal Buyer argues the trial court erred in setting aside the arbitration award because Buyer pleaded facts that support vacating the arbitrator’s award due to fraud in the arbitrator’s decision or decision-making process and pleaded fraud with specificity and particularity under Section 435.405(1) RSMo 2000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error was not preserved. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
Sellers’ motion to dismiss Buyer’s appeal that was taken with the case is denied.

. Martin Mcllvena died during the pendency of the appeal. Joseph Henry Freeman, Personal Representative of his estate, has been substituted in his stead.